               Case 1:18-cv-10868-WGY Document 46 Filed 09/06/19 Page 1 of 2



                                          UNITED STATES DISTRICT COURT

                                           DISTRICT OF MASSACHUSETTS


EUGENE FLINN,
    Plaintiff

            V.
                                                                 CIVIL ACTION NO.
MINNESOTA LIFE INSURANCE                                         1:18-CV-10868-WGY
COMPANY, SECURIAN LIFE INSURANCE
COMPANY, AND SECURIAN FINANCIAL
GROUP, INC.,
     Defendants



                                           STIPULATION OF DISMISSAL

            The parties to the above-entitled action, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), hereby stipulate that said action be dismissed with prejudice, without costs as to

either party, and waiving all rights of appeal.

EUGENE FLINN                                                 MINNESOTA LIFE INSURANCE
                                                             COMPANY, SECURIAN LIFE
                                                             INSURANCE COMPANY, AND
                                                             SECURIAN FINANCIAL GROUP, INC.

By his attorneys,                                            By their attorneys,



    /s/ Peter J. Riordan                                            /s/ Joan O. Vorster
Peter J. Riordan, BBO# 658851                                Joan O. Vorster, Esq., BBO #550375
Christopher M. Jantzen, BBO# 545489                          Kevin Kam, Esq., BBO #685846
Christina A. Madek, BBO# 666495                              Mirick, O’Connell, DeMallie & Lougee, LLP
JANTZEN & ASSOCIATES, P.C.                                   100 Front Street
4 Liberty Square 7th Floor                                   Worcester, MA 01608-1477
Boston, MA 02109                                             Phone: (508) 791-8500
617-457-1919                                                 Fax: (508) 791-8502
priordan@js-law.com                                          jvorster@mirickoconnell.com
cjantzen@js-law.com                                          kkam@mirickoconnell.com
cmadek@js-law.com

Dated: September 6, 2019


Client Matter 22776/00005/A6119106.DOCX
               Case 1:18-cv-10868-WGY Document 46 Filed 09/06/19 Page 2 of 2



                                          CERTIFICATE OF SERVICE

        I, Joan O. Vorster, hereby certify that this document(s), filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on
September 6, 2019.
                                                            /s/ Joan O. Vorster
                                                           Joan O. Vorster, Esq.




Client Matter 22776/00005/A6119106.DOCX             2
